                                                                       Clerk’s
Case 1:17-cv-03570-SJ-RER Document 58 Filed 03/16/21 Page 1 of 11 PageID       Office
                                                                         #: 2710
                                                                       Filed Date:

                                                                                    03/16/2021

                                                                                    U.S. DISTRICT
                                                                                    COURT
                                                                                    EASTERN
                                                                                    DISTRICT OF
            UNITED STATES DISTRICT COURT                                            NEW YORK
            EASTERN DISTRICT OF NEW YORK                                            BROOKLYN
            -------------------------------------------------X
                                                                                    OFFICE
            WELLS FARGO BANK NATIONAL
            ASSOCIATION,

                                        Plaintiff,                    17 CV 3570 (SJ) (RER)
                     v.


                                                                      MEMORANDUM AND
                                                                      ORDER
            366 REALTY LLC et al.

                                         Defendant,
            --------------------------------------------------X
            APPEARANCES

            THOMPSON & KNIGHT, LLP
            900 3rd Ave.
            Ste 20th Floor
            New York, NY 10022
            By: Keith Michael Brandofino, David Vincent Mignardi
            Attorney for Plaintiff

            WENIG SALTIEL & GREENE LLP
            26 Court Street - Suite 1200
            Brooklyn, NY 11242
            By: Jeffrey L. Saltiel
            Attorney for Defendants

            SCHWARTZ SLADKUS REICH GREENBERG ATLAS LLP
            270 Madison Avenue
            9th floor
            New York, NY 10016
            By: Lynn E. Judell
            Attorney for Defendants




                                                                  1
Case 1:17-cv-03570-SJ-RER Document 58 Filed 03/16/21 Page 2 of 11 PageID #: 2711




            JOHNSON, Senior District Judge:

                     Presently before the Court is a mortgage foreclosure action. (Dkt. Nos. 1 & 42.)

            Wells Fargo Bank National Association (“Plaintiff”) moves to appoint a receiver and for

            summary judgment against 366 Realty LLC (“Defendant”). (Dkt. Nos. 33 & 41.) For the

            reasons stated herein, Plaintiff’s motion for summary judgment is GRANTED, and its

            motion to appoint a receiver is DENIED.

                                                    BACKGROUND

                     Defendant borrowed a total amount of $2,200,000 (“Loan”) from Cantor

            Commercial Real Estate Lending, L.P. (“Original Lender”) on November 6, 2014.1 (Dkt.

            No. 1, Ex. C.) The Loan is secured by a mortgage, which is the property located at 366

            Knickerbocker Avenue, Brooklyn, NY 11237 (“Property”).2 (Dkt. No. 1, Ex. H.)

            Defendant has leased the units in the Property to tenants for both residential and

            commercial purposes. (Dkt. No. 1, ¶¶ 4, 7–15.) In December 2014, Original Lender

            assigned the Loan and all the related documents and instruments (“Loan Documents”) to

            Plaintiff. (Dkt. No. 1, Ex. D.)

                     Plaintiff alleges default by Defendant during the period from January 2015 to

            March 2017. (Dkt. No. 1, Exs. L, M, N, O, P & Q.) Specifically, Defendant failed to



            1
              On July 13, 2006, Defendant borrowed $1,750,000 (“Original Mortgage”) from North Fork Bank.
            (Dkt. No. 1, Ex. E.) On December 12, 2011, the successor of North Fork Bank assigned the Original
            Mortgage to FTBK Investor III LLC, which then assigned it to Original Lender on October 20,
            2014. (Dkt. No. 1, Exs. F & G.) On November 6, 2014, Original Lender lent Defendant another
            $822,669.42 (“Gap Mortgage”). (Dkt. No. 1, Ex. A.) The Loan of $2,200,000 is the sum of the
            Original Mortgage that remained to be paid, which was $1,377,330.58 on November 6, 2014, and
            the Gap Mortgage. (Dkt. No. 1, Ex. H.)
            2
              Both the Original Mortgage and the Gap Mortgage were respectively secured by the Property.
            (Dkt. No. 1, Exs. B & E.) On November 6, 2014, Defendant and Original Lender combined and
            consolidated the liens of the two mortgages to create one sole lien on the Property. (Dkt. No. 1, Ex.
            H.)

                                                             2
Case 1:17-cv-03570-SJ-RER Document 58 Filed 03/16/21 Page 3 of 11 PageID #: 2712




            deposit all rents to the clearing account, to remit all excess cash, to deliver outstanding

            financial statements to Plaintiff, and to obtain Plaintiff’s review and consent before

            executing a lease as required by the promissory note (“Note”) and the Loan Documents.3

            (Dkt. No. 1, Ex. L.) In addition, in December 2016, February 2017, and March 2017,

            Defendant allegedly failed to make full monthly debt service payment. (Dkt. No. 1, Exs. P

            & Q.) The payment due for the period from December 2016 to March 2017 alone amounts

            to $59,958.08. (Dkt. No. 32.) Due to these defaults, Plaintiff accelerated the Loan on

            April 3, 2017. (Dkt. No. 1, Ex. Q.)

                     Plaintiff filed the foreclosure action in June 2017. (Dkt. No. 1.) It moved to

            appoint a receiver in March 2018. (Dkt. No. 33.) Since then, Plaintiff has learned that

            Defendant accrued a tax liability totaling $993.82. (Dkt. No. 32.) Defendant has also been

            subject to a judgment lien of $71,703.39. (Dkt. No. 32, Ex. F.) Plaintiff moved for

            summary judgment in July 2019. (Dkt. No. 42.)




            3
              In a notice via email dated November 17, 2015, Plaintiff notified Defendant of its failure to obtain
            Plaintiff’s review and consent before executing a commercial lease on August 10, 2015. A similar
            notice was resent via email on January 8, 2016. On February 19, 2016, Plaintiff notified Defendant
            of other defaults in addition to the above-mentioned lease via overnight and email. These defaults
            include failure to provide quarterly statements for the periods ending March 31, 2015, June 30,
            2015, and September 30, 2015, failure to provide an annual budget for 2016, and failure to submit a
            complete income and expense report for the year of 2015 for Plaintiff to determine the actual excess
            cash for the period. A complete operating statement for the month of January 2016 is required for
            the same reason. Plaintiff also alleges that Defendant failed to deposit all rents into the clearing
            account, without specifying the amount and the period, and to remit the excess cash, which is
            estimated to be $20,902.53 through December 2015. On April 20, 2016, Plaintiff notified
            Defendant via overnight and email of the same defaults as in the notice of February 19, 2016,
            adding a complete income and expense report for the months of January–March 2016. (Dkt. No. 1,
            Ex. M.) On July 21, 2016, Plaintiff notified Defendant via overnight and email its failure to provide
            2015 annual financial statement and quarterly statements for the periods ending March 31, 2016 and
            June 30, 2016. (Dkt. No. 1, Ex. N.) On August 11, 2016, Plaintiff reminded Defendant of all the
            notices previously sent and the defaults stated. (Dkt. No. 1, Ex. O.)

                                                              3
Case 1:17-cv-03570-SJ-RER Document 58 Filed 03/16/21 Page 4 of 11 PageID #: 2713




                     Defendant contests on the ground that i) Plaintiff has no standing before the Court,

            ii) there was no default, and iii) Defendant did not receive notice from Plaintiff. (Dkt. Nos.

            29 & 51.)

                                                   DISCUSSION

                I.       Standing

                     The Court will first determine whether Plaintiff has standing to bring this

            foreclosure action. Under New York law, a plaintiff in a foreclosure action must establish

            standing by demonstrating that she was the holder or assignee of the underlying promissory

            note when the action was commenced. See OneWest Bank, N.A. v. Melina, 827 F.3d 214,

            222 (2d Cir. 2016) (citing Wells Fargo Bank, N.A. v. Rooney, 19 N.Y.S.3d 543 (2015)); see

            also Courchevel 1850 LLC v. Alam, 464 F. Supp. 3d 475, 480 (E.D.N.Y. 2020) (citing

            Deutsche Bank Nat'l Tr. Co. v. Benson, 116 N.Y.S.3d 685, 686–87 (2020)).

                     Plaintiff has two ways to establish its status as a holder. One is by providing an

            affidavit regarding the plaintiff’s physical possession of the promissory note. See Melina,

            827 F.3d at 223 (“New York courts have repeatedly held that proof of physical

            possession—such as the affidavits of OneWest's corporate representative and counsel in

            this case—is sufficient on its own to prove a plaintiff's standing to foreclose on the

            mortgage associated with the note.”); see also CIT Bank, N.A. v. Howard, No. 14-CV-

            7470, 2018 WL 3014815, at *7 (E.D.N.Y. June 15, 2018) (holding that the standing can be

            established even if “various indorsements and allonges . . . were less clear (or absent

            entirely)” because of the “unrebutted affidavit testimony”). The other way is by submitting

            to the Court the indorsed note. See 1077 Madison St., LLC v. Daniels, 954 F.3d 460, 464

            (2d Cir. 2020) (“Madison Street demonstrated that it was the holder of the note by


                                                           4
Case 1:17-cv-03570-SJ-RER Document 58 Filed 03/16/21 Page 5 of 11 PageID #: 2714




            attaching to its [c]omplaint the note and an allonge endorsing it as payee.”) (citing U.S.

            Bank Nat'l Ass'n v. Saravanan, 45 N.Y.S.3d 547, 548–49 (2017)); see also Alam, 464 F.

            Supp. 3d at 480–81 (“A holder under the New York UCC is simply the person in

            possession of a [note] that is payable . . . by indorsement . . .”) (citing NYUCC § 1-

            201(b)(21)) (internal quotation marks omitted).

                    Alternatively, Plaintiff can establish its status as an assignee by a written

            assignment of the promissory note, which does not require special form or language to be

            effective, as long as the language shows the intention of the owner to transfer it. See

            Melina, 827 F.3d at 223 (quotations omitted).

                    Here, Plaintiff is both the holder and the assignee of the Note, and thereby has

            standing to foreclose. Plaintiff has submitted a declaration by an asset manager of its loan

            servicer as well as authorized agent (“Taylor’s Declaration”), which states that “[p]rior to

            the commencement of this action, Plaintiff has been in exclusive possession of the original

            Note, endorsed to Plaintiff, and has not transferred the same to any other person or entity.”

            (Dkt. No. 43.) Taylor’s Declaration has the same effect as an affidavit. See Aurora Loan

            Servs. LLC v. Sadek, 809 F. Supp. 2d 235, 240 (S.D.N.Y. 2011) (finding standing based on

            “declarations affirming that [Aurora] is the holder of the Aurora Note and Aurora

            Mortgage, and has been since before the commencement of this litigation”); see also 28

            U.S.C. § 1746 (“Wherever, under any law of the United States . . ., any matter is required

            or permitted to be supported, evidenced, established, or proved by . . . affidavit, in writing

            of the person . . ., such matter may, with like force and effect, be supported, evidenced,

            established, or proved by the unsworn declaration . . . in writing of such person . . ., as true

            under penalty of perjury . . .”) And Defendant has failed to rebut the testimony regarding


                                                           5
Case 1:17-cv-03570-SJ-RER Document 58 Filed 03/16/21 Page 6 of 11 PageID #: 2715




            Plaintiff’s physical possession of the Note.4 Plaintiff has therefore established its holder

            status before the Court.

                     In addition, a written assignment exists between the Original Lender and Plaintiff.

            (Dkt. No. 1, Ex. D.) It provides that on December 9, 2014, Original Lender “endorses,

            assigns, sells, transfers, and delivers” to Plaintiff “all right, title, and interest” of the

            Original Lender in and to the Loan.5 (Id.) Cf. CIT Bank, N.A. v. Nwanganga, 328 F. Supp.

            3d 189, 196 (S.D.N.Y. 2018) (holding that the expression that one “sells, transfers,

            conveys, assigns and delivers to [Plaintiff] . . . all of [one’s] rights, title and interests in, to

            and under the [mortgage loan]” is sufficient to constitute a written assignment). As a

            result, Plaintiff has established standing to foreclose both as the holder and as the assignee

            of the Note.

                     Defendant argues that Plaintiff lacks standing because the allonge annexed to the

            note is “defective on its face.” More specifically, the allonge does not include a date on

            which it was executed. (Dkt. No. 38.) The allonge, however, is only one way for Plaintiff

            to establish its standing. Even if the Court assumes arguendo that the allonge is legally

            ineffective, it does not have any impact on the validity of the declaration and the written

            assignment that permit Plaintiff to establish standing.




            4
              In fact, Defendant explicitly concedes that Plaintiff’s exclusive possession of the note prior to the
            commencement of the action is “not disputed.” (Dkt. No. 38.)
            5
              Defendant also explicitly concedes that the “Assignment of Mortgage Dated December 9, 2014” is
            “not disputed.” (Dkt. No. 38.)

                                                               6
Case 1:17-cv-03570-SJ-RER Document 58 Filed 03/16/21 Page 7 of 11 PageID #: 2716




                II.       Motion for Summary Judgment

                      Summary judgment requires the movant show that “there is no genuine dispute as

            to any material fact and the movant is entitled to judgment as a matter of law.” Daniels,

            954 F.3d at 463 (quoting Fed. R. Civ. P. 56(a)). In a foreclosure action under New York

            law, a plaintiff can establish its prima facie entitlement to summary judgment by producing

            evidence of the mortgage, the unpaid note, and the defendant's default. Gustavia Home,

            LLC v. Rutty, 720 F. App'x 27, 28 (2d Cir. 2017) (citing Wells Fargo Bank, N.A. v. Walker,

            35 N.Y.S.3d 591, 592 (2016)). Once a prima facie case is established, the non-moving

            party bears the burden of “demonstrat[ing] the existence of a triable issue of fact as to a

            bona fide defense to the action, such as waiver, estoppel, bad faith, fraud, or oppressive or

            unconscionable conduct on the part of the plaintiff.” See Gustavia Home, LLC v. Rutty,

            785 F. App'x 11, 14 (2d Cir. 2019) (citing Capstone Bus. Credit, LLC v. Imperia Family

            Realty, LLC, 895 N.Y.S.2d 199 (2010)) (internal quotation marks omitted).

                      Plaintiff has established a prima facie case for summary judgment by submitting to

            the Court the documentary evidence of the mortgage, the Note, and the notices of default

            as exhibits attached to the complaint and in support of its motion for summary judgment,

            as well as Taylor’s Declaration corroborating all Plaintiff’s claims. (Dkt. No. 1, Exs. D, H,

            L–Q; Dkt. No. 43) Cf. Howard, No. 14-CV-7470, 2018 WL 3014815, at *6 (establishing

            prima facie case for summary judgment by producing the note, mortgage, and proof of

            default in the form of “unrebutted affidavit testimony” and notice of default); Gustavia

            Home, LLC v. Hoyer, 362 F. Supp. 3d 71, 79 (E.D.N.Y. 2019) (establishing prima facie

            case for summary judgment on the basis of the written assignment as proof of mortgage,

            affidavit as proof of default, and notices of default).


                                                           7
Case 1:17-cv-03570-SJ-RER Document 58 Filed 03/16/21 Page 8 of 11 PageID #: 2717




                    Defendant raises multiple defenses, all of which are meritless. First, Defendant

            denies the default. (Dkt. Nos. 46 & 53.) However, Defendant does not provide any

            evidence of payment other than its own declaration, which is inadequate to rebut Taylor’s

            Declaration by Plaintiff. See Hoyer, 362 F. Supp. 3d at 80 (granting summary judgment in

            spite of Defendant’s claim that she did not default, because she failed to produce any

            evidence). Even if the Court takes into consideration prior filings by Defendant as the

            latter requested, the conclusion does not change. When arguing against the motion to

            appoint a receiver, Defendant submitted a few redacted copies of bank account statements.

            (Dkt. No. 29.) Added together, the total amount of payment does not reach half of the

            default amount alleged by Plaintiff. (Dkt. No. 32, Decl. at ¶¶ 19–20.) Because “disputes

            regarding the exact amount owed by the mortgagor to the mortgagee do not preclude

            summary judgment directing a foreclosure sale of the mortgaged property,” Defendant

            does not overcome Plaintiff’s prima facie entitlement to foreclosure. See Nwanganga, 328

            F. Supp. 3d at 200 (S.D.N.Y. 2018) (citing a collection of New York state appellate court

            decisions) (internal quotation marks omitted).

                    Second, Defendant argues that the amount due should not be considered default

            because Defendant did not receive any notice. Specifically, Defendant claims that the

            notices were not sent to the address prescribed by the Note. (Dkt. Nos. 45 & 51.)

            However, Defendant has explicitly waived “presentment and demand for payment, notice

            of dishonor, notice of intention to accelerate, notice of acceleration, protest and notice of

            protest and non-payment and all other notices of any kind.” (Dkt. No. 1, Ex. D.) Because




                                                           8
Case 1:17-cv-03570-SJ-RER Document 58 Filed 03/16/21 Page 9 of 11 PageID #: 2718




            a commercial mortgage6 is not entitled to statutory notice of default, Defendant’s claim

            based on its right to notice is without merit. See, e.g., Emigrant Funding Corp. v. Agard,

            995 N.Y.S.2d 154, 156 (2014) (rejecting the defense based on lack of notice because “the

            mortgages and notes did not obligate the plaintiff to provide the defendant with any notice

            of default”); 77 Charters, Inc. v. SYC Realty LLC, No. 10-CV-1681, 2012 WL 1077706, at

            *6 (E.D.N.Y. Feb. 27, 2012) (expressly waiving the right to notices of default by

            “waiv[ing] demand, notice of demand, present for payment, notice of dishonor, protest and

            notice of protest”).

                     Defendant’s last affirmative defense is that Plaintiff failed to provide some

            “essential documents” that were necessary for Defendant to perform its obligation. (Dkt.

            Nos. 45 & 51.) Yet Defendant has not identified with specificity any such document, and

            thereby failed to overcome Plaintiff’s prima facie case for summary judgment. See Toiny

            LLC v. Donato, No. 17-CV-1274, 2018 WL 5817538, at *4 (S.D.N.Y. 2018) (rejecting the

            mortgagor’s affirmative defense “in the absence of any evidence”) (citing First Nat. Bank

            of Highland v. J & J Milano, Inc., 553 N.Y.S.2d 448, 449 (1990), which holds that the




            6
              The Property is a multi-unit apartment building. Defendant leased the units to family households
            and business owners, and collected rents to pay the mortgage. It is therefore not a home loan subject
            to statutory protection. See, e.g., Citibank, N.A. v. Crick, 110 N.Y.S.3d 720, 722 (2019)
            (categorizing the mortgage loan as commercial instead of a “home loan” subject to statutory notice
            requirement because the mortgagor did not occupy the mortgaged premises as her principal
            dwelling); HSBC Bank USA, Nat. Ass'n. v. Ozcan, 64 N.Y.S.3d 38, 42 (2017) (considering “a multi-
            unit apartment building with several tenants” a commercial property because “the defendant did not
            reside at the property at the time he signed the mortgage or at the time the action was commenced,
            and the deed transferring the property to the defendant was a commercial property deed”).




                                                              9
Case 1:17-cv-03570-SJ-RER Document 58 Filed 03/16/21 Page 10 of 11 PageID #: 2719




            mortgagee made a prima facie showing of its entitlement to foreclosure because the

            mortgagor “failed to produce any credible evidence” regarding its affirmative defense).



                III.       Motion to Appoint a Receiver

                       Federal law applies when ruling on a motion to appoint a receiver in a diversity

            case. See generally 12 Fed. Prac. & Proc. Civ. §§ 2983, 4513. In the Second Circuit, “the

            appointment of a receiver is considered to be an extraordinary remedy, and ... should be

            employed cautiously and granted only when clearly necessary to protect plaintiff's interests

            in the property.” Rosen v. Siegel, 106 F.3d 28, 33–34 (2d Cir. 1997) (citing Citibank, N.A.

            v. Nyland (CF8) Ltd., 839 F.2d 93, 97 (2d Cir.1988)) (internal quotation marks omitted).

            In determining whether such circumstance exists, a district court should weigh a variety

            factors including:

                               [F]raudulent conduct on the part of defendant; the imminent
                               danger of the property being lost, concealed, injured,
                               diminished in value, or squandered; the inadequacy of the
                               available legal remedies; the probability that harm to
                               plaintiff by denial of the appointment would be greater than
                               the injury to the parties opposing appointment; and, in more
                               general terms, plaintiff's probable success in the action and
                               the possibility of irreparable injury to his interests in the
                               property.

            Varsames v. Palazzolo, 96 F.Supp.2d 361, 365 (S.D.N.Y.2000) (quoting 12 Fed. Prac. &

            Proc. Civ. § 2983).

                       Plaintiff in this case has failed to establish that such a drastic relief is necessary.

            Because the Court is granting the motion for summary judgment, Plaintiff is entitled to

            possession of the property once it forecloses on the mortgage. Cf. Courchevel 1850 LLC v.

            Alam, No. 17-CV-785, 2019 WL 9656366, at *13 (E.D.N.Y. Oct. 30, 2019) (denying


                                                              10
Case 1:17-cv-03570-SJ-RER Document 58 Filed 03/16/21 Page 11 of 11 PageID #: 2720
